Case 1:19-cv-03981-ARR-SJB Document 36 Filed 02/23/21 Page 1 of 2 PageID #: 203




William Cafaro, Esq.
Partner
                                WC
                                 LAW OFFICES OF
                                 WILLIAM CAFARO
                                                                                           Louis M. Leon, Esq.
                                                                                                     Associate
ADMITTED IN NY, CA, MD & TX
                                        108 West 39th Street, Suite 602                         ADMITTED IN NY
Email: bcafaro@cafaroesq.com             New York, New York 10018                    Email: lleon@cafaroesq.com
                                          Telephone: 212.583.7400
Amit Kumar, Esq.                           Facsimile: 212.583.7401
                                                                                        Matthew S. Blum, Esq.
                                             www.cafaroesq.com
Managing Attorney                                                                                 Of Counsel
ADMITTED IN NY & NJ                                                                              ADMITTED IN NY
Email: akumar@cafaroesq.com                                                       Email: ablum@cafaroesq.com

Andrew S. Buzin, Esq.                                                                Deena L. Buchanan, Esq.
Of Counsel                                                                                       Of Counsel
ADMITTED IN NY, FL & DC                                                                     ADMITTED IN NM & NJ


                                                           February 23, 2021
Via ECF
Hon. Sanket J. Bulsara, U.S.M.J
United States District Court
Eastern District of New York
225 Cadman Plaza, East, Chambers 304N
Brooklyn, NY 11201

                                       Re:       Marcos v. Café Riviera Inc. et al
                                                 Case No.: 19-cv-03981
Your Honor,

      This office represents the Named Plaintiff as well as the putative class and collective in the
above referenced action brought under the Fair Labor Standards Act (“FLSA”) and New York Labor
Law (“NYLL”).

      Pursuant to the Court’s Order of February 9, 2021, the Parties have conferred regarding the
discovery deadlines in the above referenced action. Specifically, the Parties would like to request
an extension of time to complete discovery until April 23, 2021. The Parties believe that this
extension would allow the Parties to complete discovery in this action, including all necessary
depositions.

        Thank you.
                                                 Respectfully Submitted,
                                                 LAW OFFICE OF WILLIAM CAFARO




                                                 __             ____________________
                                                 By: Amit Kumar, Esq. (AK 0822)
                                                 Attorneys for the Plaintiff and the Putative Class
                                                 and Collective
Case 1:19-cv-03981-ARR-SJB Document 36 Filed 02/23/21 Page 2 of 2 PageID #: 204




 CC:
 All Attorneys of Record (via ECF)
